Motion Granted; Dismissed and Memorandum Opinion filed April 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-13-00667-CV

                  ARTHUR F. PRESTON, ET AL, Appellant
                                       V.

                   STEPHANIE ANN PRESTON, Appellee

                   On Appeal from the 284th District Court
                          Montgomery County, Texas
                    Trial Court Cause No. 11-11-12525 CV

              MEMORANDUM                        OPINION
      This is an appeal from a judgment confirming an arbitration award signed
May 6, 2013. On April 7, 2014, the parties filed a joint motion to dismiss the
appeal because the case has been settled. See Tex. R. App. P. 42.1. The motion is
granted.

      Accordingly, the appeal is ordered dismissed.

                                      PER CURIAM

Panel consists of Justices Christopher, Jamison, and McCally.